Per Curiam. In accordance with Amendment 66 of the Constitution of Arkansas and Act 637 of 1989, the court reappoints to the Judicial Discipline and Disability Commission the Honorable William Storey, Circuit Judge, Fourth Judicial Circuit. This term expires on June 30, 2012. We reappoint to an alternate position on the Commission the Honorable David Laser, Circuit Judge, Second Judicial Circuit. This term expires on June 30, 2012. The court thanks Judges Storey and Laser for accepting reappointment to the Commission. To fill the alternate position being vacated by the Honorable Oily Neal of the Arkansas Court of Appeals, we appoint the Honorable Joyce Williams Warren, Circuit Judge, Sixth Judicial Circuit. This term expires on June 30, 2012. We thank Judge Warren for accepting appointment to the Commission. We also thank Judge Neal for his service to the Commission.